                   Case 1:09-cr-01015-JGK Document 433 Filed 11/16/20 Page 1 of 4
                       Case 1:09-cr-01015-JGK Document 432 Filed 11/13/20 Page 1 of 4



                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF NEW YORK

                                               ~)
            KEVIN VENTURA,
                                     Movant,        Civil No. 1:20-cv-08064-JGK
                                                                         t ·-, - -- ·· ~- .... - ..- - .... - ~-                                      .... - , ..   ~-    - ·


                                               )    Crim. No. 1: 09-cr ..!!p:i~r..~  -JGfl.
                                                                            0 . T ~ uf.f ~ ..
                                                                                                , .. - ·- ·                                                              -
                  v.



            ______________
                           l
            UNITED STATES OF AMERICA,
                          Respondent.          )
                                                    Hon. John G. Koel t~YJ CdY~: ;~
                                                                                   'Ir··
                                                                                   t •
                                                                                   ~   ;
                                                                                          }::;''1'•~("\ :, ·1:nt IT_ -,
                                                                                      ..JL- -

                                                                                       , ·y·c .,
                                                                                                    .1.   \ . • •• ;   .&.   -   •   ••   -   •   L
                                                                                                                                                         t"'
                                                                                                                                                         -
                                                                                                                                                             !_"f -:..•
                                                                                                                                                                                'I .
                                                                                   q~.:·=~-;· '..~- -~----i<--Iii__
                                               )
                                                                                           ~   - - - --~U. -
                                                                                                                  7io,._id'.                  - -- - - --
                                                                                                                                                        ,.
                                                                                                                                                           -

                             MOVANT'S MOTION FOR ·ENLARGEMENT OF TIME                           -   ~     -            L- -----·----
                      WITHIN WHICH TO FILE MEMORANDUM OF LAW IN SUPPORT
                   OF MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE,
                     OR CORRECT SENTENCE BY A PERSON IN FEDERAL CUSTODY

                  NOW COMES Movant Kevin Ventura "Movant"), acting EE.£~' and
            moves this Honorable Court for a thirty- (30) day enlargement of
            time, up to and including until December 9, 2020, within which to
            file his memorandum of law in support of his previously-filed
            Section 2255 motion.
                  In support of this motion Movant states as follows.

                  1.     USP Canaan, the facility in which Movant is currently
            incarcerated, is still operating on a modified lock down schedule
            due to the Covid-19 novel coronavirus, with inmates having much more
            limited access to the facility's electronic law library than when
            the prison is urtder normal operations.
                  2.     Based upon the above, Movant needs additional time to
            perfect his memorandum of law in support of his Section 2255 motion.
                  WHEREFORE, Movant prays that this motion will be granted.
            APPLICATION GRANTED                        Respectfully submitted,


                                                    ~
              -.-: - SO~ ERED -".: .
          ~                '-~ -                       Kevin Ventura - #70750-054
11/,61,      John G. Koe~, U.S.D.J.                    USP Canaan - P.O. Box 300
    {cJr}   Date: //   /4~>      ,;?l)
                                                       Waymart, Pennsylvania 18472

                                                                                                                                                                                       i
      Case 1:09-cr-01015-JGK Document 433 Filed 11/16/20 Page 2 of 4
       Case 1:09-cr-01015-JGK Document 432 Filed 11/13/20 Page 2 of 4



                       CERT!FICATE OF SERVICE

     It is hereby certified that a true and correct copy of the

foregoing was sent, via first-class prepaid mail, this 5th day of

November, 2020, to the following counsel for . the Government:
     Mr. Matthew R. Shahabian
     Assistant United States Attorney
     Southern District of New York
     One St. Andrew's Plaza
     New York, NY 10007
                                            \'
                             <~:±'Kevin Ventura
         Case 1:09-cr-01015-JGK Document 433 Filed 11/16/20 Page 3 of 4
          Case 1:09-cr-01015-JGK Document 432 Filed 11/13/20 Page 3 of 4



                              Kevin Ventura
                           Reg. No. 70750-054
                        U.S. Penitentiary Canaan
                               P.O. Box 300
                       Waymart, Pennsylvania 18472

                                         November 5, 2020
Office of the Clerk
United States District Court
Southern District 6f :, New York
500 Pearl Street
New York, New York 10007
     Re: Ventura v. USA, 1:20-cv-8064-JGK (1:09-cr-1015-JGK)
Dear Sir/Madam:

     Enclosed for filing in this matter please find the original
and one (1) copy of Movant's Motion for Enlargement of Time Within
Which to File Memorandum of Law in Support of Motion Under 28
U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person
in Federal Custody.

     Thank you very much for your attention to this matter.

                                         -~e:"y t r r - yours, ·

                                     ~'
                                         Kevin Ventura
Encls.
cc: Matthew Shahabian, AUSA
                                                                             Case 1:09-cr-01015-JGK Document 433 Filed 11/16/20 Page 4 of 4




          -
          s;;t-
           0
              Kevin Ventura
          s;;t-
                               .
                                                                             '            CERTIFIED MAIL
                                                                                                                  -              -- -
                                                                                                                                                                   r•·· .····.                             :11 11                                      1

                                                                                                                      II
           <V Re~. No. 707 50-054
           firUn1.ted States Penitentiar
          o.. USP Canaan
                                                                                                                                                                   I     , ,,                          - • _:.,                      • \':,-     - •   f ·,· · --.
              P.O. Box 300                                                             111111                                                                      ',.· F•._°fF.tq.t u_S A't-
                                                                                                                                                                                            I
                                                                                                                                                                               ,,, -· ,:- :, :ft-
                                                                                                                                                                                                  F~~~-~ ~:A¥;_
                                                                                                                                                                                                         -        AJ ~
                                                                                                                                                                                                           -- ...._.~ '
                                                                                                                                                                                                                        .°.~~tE~,/-~5~.-,
                                                                                                                                                                                                                                   ' :- ..

                                                                                                                                                                   •... J .·. ·._: .·. :
                                                                                                                                                                                                                                                       0

          0
          NWaymart, PA 18472
                                                                                    702 • 0640 0000 6645 277 •
     I    -._
          (V)
          .--i
          ---
          .--i
          .--i
          "O                                                                                           '                                                               FOREVER               I       USA ,_;_,?_Rl,.:'.f..'.:..'~;1_~'1_\;~0REVeR / US.A!
                                                             WdL POrf~~E PAID                      ~ffice of the Clerk                   ·                                                                       .•. .                   _,._- _. ·:=---
                                                                                                                                                                                                                                                    __                                _
         Q
         --=                                             ~
                                                             WAv~lRr,
                                                             18472
                                                             ~S~8~r20
                                                                        PA                         United States District Court
                                                                                                  Southern District of New York
                                                                                                                                                                                                                -:                                ;
                                                                                                                                                                                                                                                       f
                                                                                                                                                                                                                                                                                  ·
                                                                                                                                                                                                                                                                                         ·
          f'<l'"'-"' mF•
          M
          s;;t"
          ......
                        1000
                                   JI 111ml                    $0.00
                                                                                                   500 Pearl Street
                                                                                                 New York, New York 10007
                                                                                                                                           .                                                                                         ·
                                                                                                                                                                                                                                          ·. ·
                                                                                                                                                                                                                                                  .·:~
                                                                                                                                                                                                                                                       f
                                                                                                                                                                                                                                                              ·          .
                                                                                                                                                                                                                                                                                 .. ·.
 .         C                          100(?7
                                                             R2305K138948-05                    .•                      C!7· •:':" • ,,,                                                         ~                 FOR EYER / . U!iA.,+,1-()'f'\ EVER /USA·
                                                                                                                        __. ·u J'J'i (' /                                                 l'P, ;z r-:- ,1:,,,,. .                ,         ---.-, .           ·. -           .
I ': E
     (1)
                                                                                                                                                               ,.Jt-•:i\1. ~~- n-~i l) ,~-b.~,.:r, _.;'- ·                                             _ , . ,-
   ; ::i
   · u
           0
                                                                                                                                  1{)~~1
                                                                                                                                   ,,.
                                                                                                                                   )\
                                                                                                                                        !'21s j6J-d!":=.~;/S.
                                                                                                                                                       'ti' • ,.
                                                                                                                                      <! :J1, ,,';) ;,;•:1
                                                                                                                                                                           '       '·       "'\:
                                                                                                                                                                                           l • _., .... .
                                                                                                                                                                                                           '          :
                                                                                                                                                                                                                                               ·f·r
                                                                                                                                                                                                                                                       rr,        Se Jff
          0                                                                                .   ..,,,                                '1\-, ._ \ ·..:-,.-•. ' -~• ~1. .. a ·-··                                  -• -                                    1U            •
          :::.:::                         • .··-·-1   ·- '                                                                                1,";;;,.'.    r-:.:~. .:i \\      . \ ;:. . \     ;>·'       I          .,. •   .: .
          (.9                             ,• .-.,:
          '7
              I
                                                                                 11;::10;;:1?$ 1330 t :t, :l. 4       l/ll•;;,,:,,,1,j/i'}i:i~,:~tml r1fi1n;h1ll1fr,,,ijp1lliijr'
          LD
          .--i
          0         .
         ' .--i
           0
           ,._I

           (.)
              I
          0)
          '?
          .--i
           (1)
                                                                                                                                         ,,
           ~
          u
